SPAIN, Justice,
dissenting.
Respectfully, I dissent. In deciding the motion for summary judgment, the trial judge, based upon examination of photographs, found that the scar on the knee of the plaintiff-appellant, Melissa Smith, was *713only “small, minor, [and] nondisfiguring.” Upon subsequently being requested to set aside such summary judgment, the trial judge made a personal examination of both of Ms. Smith’s knees in open court and found that the scars were such that they were “not noticeable except upon close examination.” The court furthermore found “that the scars do not draw attention to the plaintiff from a conversational distance of three to five feet” and did “not materially alter the plaintiffs appearance.” Acting thereon, the court reaffirmed its prior conclusion that such scars did not amount to a permanent disfigurement, citing Duncan v. Beck, Ky.App., 553 S.W.2d 476 (1977).
In Duncan, which opinion is now some fourteen years old, the Court of Appeals found that the threshold requirement of “permanent disfigurement,” along with the other threshold requirements of the MVRA, was to limit litigation of tort claims so as to permit only those involving serious injuries. There, as here, the plaintiff had only small scars upon the knee which could only be seen upon close examination of the knee. After considering such scars in light of the definition of “disfigurement” set out in BLACK’S LAW DICTIONARY, which is quoted in the Majority Opinion, the Court of Appeals found that the small scars did not constitute “disfigurement” under the statute. As a consequence of the above, it is apparent that the trial judge in the instant case followed Duncan to the letter.
On appeal of this case, the Court of Appeals agreed with the trial court and found Duncan to be controlling and again found that the knee scars did not constitute a “permanent disfigurement.” I agree with this conclusion.
I am troubled that the majority has abandoned the Duncan v. Beck test of permanent disfigurement in favor of a brand new one which, to me, offers virtually no guidance for trial courts in determining whether or not the threshold is satisfied. The new test is whether the scar is “capable of ordinary perception” or is one “which produces ongoing personal discomfort.” It seems to me that the test used in Duncan v. Beck and by the trial court in this case satisfied the first facet of the definition when it was stated that the scars were “not noticeable except upon close examination. Would not the further test of the trial judge that the scars did “not draw attention to the plaintiff from a conversational distance of three to five feet” be but another way of saying that they were incapable of “ordinary perception”? Would not a distance closer than a “conversational distance of three to five feet” really be an “extraordinary perception”? The second prong of the new test, I submit, is even more unsatisfactory. It only requires that the scar must produce “ongoing personal discomfort.” What does this mean? Does it mean physical discomfort or does it mean a self-consciousness or other psychological awareness by the plaintiff that a scar exists?
I would have affirmed the trial court and the Court of Appeals and left Duncan v. Beck as the MVRA standard on the permanent disfigurement threshold.
STEPHENS, C.J., joins in this dissent.